Citation Nr: 0719860	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
to include as secondary to a service-connected knee 
disability.  

2.  Entitlement to an increased rating for residuals of a 
total left knee replacement, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and J.S. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1977.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  

The issue of entitlement to service connection for a left 
lower leg disorder, to include as secondary to diabetes 
mellitus and as a residual of VA treatment pursuant to 
38 U.S.C.A. § 1151 is addressed in the remand portion of the 
decision below.  This issue is remanded to the RO via the 
Appeals Management Center in Washington, DC.    


FINDINGS OF FACT

1.  A June 1998 rating decision denied service connection for 
a back disorder; the veteran did not appeal this decision.  

2.  Evidence received since the June 1998 rating decision 
raises a reasonable possibility of substantiating the claim 
for service connection for a back disability. 

3.  There is competent medical evidence linking the veteran's 
back disability to his service-connected bilateral knee 
disorder.    

4.  Motion in the left knee is from full extension to, at 
worst, 90 degrees of flexion and the left knee is stable to 
varus and valgus testing; severe painful motion or weakness 
in the left knee is not demonstrated.  


CONCLUSIONS OF LAW

1.  The evidence received since the June 1998 rating decision 
to reopen the claim for service connection for a back 
disability is new and material; thus, this claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2006).

2.  A back disability is the result of the service-connected 
knee disability.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 
C.F.R. § 3.310 (2006). 
 
3.  The criteria for a rating in excess of 30 percent for 
residuals of a total left knee replacement are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5055, 5257, 5260, 5261 (2006).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran' claims on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, multiple letters have essentially satisfied 
the duty to notify provisions.  As for the duty to assist, 
the veteran's service medical records have been obtained, 
along with voluminous VA and private medical records.  
Moreover, there is also no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file, and contrary to 
the assertions of the veteran and his representative that the 
March 2005 VA examination of the left knee was inadequate, 
the reports from this examination contain comprehensive and 
detailed clinical findings that are more than adequate to 
determine the proper rating for the service connected left 
knee disability.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 

II. Legal Criteria/Analysis 

A.  New and Material Evidence 

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

A June 1998 rating decision to which the veteran was notified 
in that month denied the veteran's claim for service 
connection for a chronic back condition secondary to his 
service-connected left knee disability.  As the veteran did 
not appeal this decision, it is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

Evidence before the RO in June 1998 included private clinical 
reports reflecting a lumbar laminectomy in January 1992.  
Medical reports in conjunction with this procedure indicated 
the veteran had noticed a stabbing pain in his back with 
radiation to both legs when he got out of his car in November 
1991.  There were no medical reports of record at the time of 
the June 1998 rating decision which linked a back disability 
to the service-connected left knee disability, to include an 
altered gait pattern resulting therefrom. 
 
Evidence submitted since the June 1998 rating decision 
includes VA medical records dated through March 2007 
reflecting continuing complaints of back pain.   Also of 
record is a March 2007 private medical opinion linking back 
pathology to "leg length difference caused by [the 
veteran's] knee operations."  It was the lack of any such 
objective medical evidence linking the veteran's back 
disability to service or to a service-connected disability 
that was the basis of the denial of the veteran's claim in 
June 1998, as well as rating decisions prior thereto.  
Accordingly, the additional evidence of record in the form of 
the March 2007 private medical opinion raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back disability as secondary to the 
service-connected bilateral knee disorders.  As such, the 
claim is reopened.  

Unless the preponderance of the evidence is against a claim, 
it cannot be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, there is objective medical evidence 
that the veteran's back disability is the result of his 
service-connected bilateral knee disorders.  Accordingly, and 
given the principles of Allen set forth above, service 
connection for a back disability is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 



B.  Increased Rating

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability associated with a prosthetic knee replacement for 
1 year following the implantation of prosthesis shall be 
rated as 100 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  With chronic residuals consisting of 
severe painful motion or weakness in the affected extremity 
following a prosthetic knee replacement, a 60 percent rating 
is for assignment.  Id.  With intermediate degrees of 
residual weakness, pain or limitation of motion, ratings by 
analogy to Diagnostic Codes 5256, 5260, or 5261 are for 
application.  Id.  The minimum ("protected") rating 
following a prosthetic knee replacement is 30 percent.  Id.  

Slight impairment of the knee resulting from recurrent 
subluxation or lateral instability warrants a 10 percent 
disability rating.  Diagnostic Code 5257.  Moderate 
impairment of the knee resulting from recurrent subluxation 
or lateral instability warrants a 20 percent disability 
rating.  Id.  Severe impairment of the knee resulting from 
recurrent subluxation or lateral instability warrants a 30 
percent disability rating.

Evaluations for limitation of flexion of a knee are assigned 
for flexion limited to 60 degrees is assigned a 
noncompensable evaluation; flexion limited to 45 degrees is 
assigned 10 percent; flexion limited to 30 degrees is 
assigned 20 percent; and flexion limited to 15 degrees is 
assigned a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Evaluations for limitation of 
extension of the knee are assigned as follows:  Extension 
limited to five degrees is zero percent; extension limited to 
ten degrees is ten percent; extension limited to 15 degrees 
is 20 percent; extension limited to 20 degrees is 30 percent; 
extension limited to 30 degrees is 40 percent; and extension 
limited to 45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Full extension of the knee is 
to 0 degrees and full flexion is to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2006).  

During service in May 1976, the veteran underwent an 
arthrotomy and medial meniscectomy of the left knee.  After 
service, the veteran described having occasional swelling and 
left knee pain at an April 1978 VA examination, and 
crepitation and pain were observed with left knee motion.  
Thereafter, service connection was granted for postoperative 
residuals of a left meniscectomy by a May 1978 rating 
decision at a disability rating of 10 percent.  The 10 
percent rating was continued until October 1996, at which 
time a rating decision increased the rating to 20 percent by 
analogy to Diagnostic Code 5257 after a September 1996 VA 
examination noted some instability involving the left 
anterior cruciate ligament.  

In July 2003 the veteran underwent a total left knee 
replacement, and an October 2003 rating decision, following 
the expiration of a 100 percent rating, assigned a 30 percent 
rating for the left knee effective from September 2004.  This 
30 percent rating has been continued until the present time.  

The March 2005 VA examination included range of motion 
finding in the left knee of full extension and 110 degrees of 
flexion.  The surgical incision was well-healed and the left 
knee was stable to varus and valgus stress.  There was mild 
pitting edema in the pretibial region and a generally swollen 
left lower extremity.  Thereafter, reports from a VA 
outpatient visit in February 2007 showed full extension and 
90 degrees of flexion in the left knee with no pain or laxity 
on varus or valgus stress testing.  It was indicated the 
veteran was "[d]oing very well" with the exception of right 
calf muscle aches.  A private examination in March 2007 again 
demonstrated no instability in the left knee and motion from 
full extension to 110 degrees of flexion.  

A 30 percent rating under Diagnostic Code 5055 is the minimum 
"protected" rating for residuals of a total knee 
replacement.  Increased compensation under this diagnostic 
code requires "chronic residuals consisting of severe 
painful motion or weakness."  The objective findings cited 
above clearly do not demonstrate such chronic residuals, nor 
do they show any instability or compensable limitation of 
motion so as to warrant increased compensation under 
Diagnostic Codes 5257, 5260, or 5261.  While the Board has 
considered the contentions and sworn testimony of the veteran 
asserting entitlement to a rating in excess of 30 percent, 
the rating criteria are quite specific, and the residuals 
required for an increased rating for the service connected 
left knee disorder are simply not demonstrated by the 
clinical evidence set forth above.  In resolving this factual 
issue, the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).  There is otherwise no evidence 
which would suggest entitlement to increased compensation is 
warranted based on "flareups" of pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The veteran and his representative specifically have 
requested an "extraschedular rating."  In this regard, in 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation for the 
veteran's left knee disability is not inadequate.  Ratings in 
excess of that currently assigned are provided for certain 
manifestations of the veteran's service-connected left knee 
residuals, but those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his left knee disability, 
and the service-connected residuals of this condition have 
not shown functional limitation beyond that contemplated by 
the 30 percent rating currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his service connected left knee 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability as secondary to the 
veteran's service-connected bilateral knee disorders is 
granted.   

A rating in excess of 30 percent for residuals of a total 
left knee replacement is denied.    


REMAND

A May 2006 rating decision denied service connection for 
lymphadema of the left lower leg, finding that this condition 
was not related to service-connected post-operative residuals 
of a left meniscectomy and that there was no evidence of this 
condition during military service.  The Board interprets 
testimony presented at the February 2007 to represent a 
notice of disagreement with this decision.  As such, the 
Board is obligated to remand the issue of entitlement to 
service connection for a left lower leg disorder, to include 
as secondary to diabetes mellitus and as a residual of VA 
treatment pursuant to 38 U.S.C.A. § 1151 to the RO for the 
issuance of a statement of the case and notification of 
appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).

A statement of the case and notification 
of the veteran's appellate rights must be 
provided to the veteran with respect to 
the issue of service connection for 
lymphadema of the left lower leg to 
include as secondary to diabetes mellitus 
and as a result of VA treatment pursuant 
to 38 U.S.C.A. § 1151.  38 C.F.R. § 19.26 
(2006).  The veteran is reminded that to 
vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
to the May 2006 rating decision denying 
these claims must be filed.  38 C.F.R. § 
20.202 (2006).  If the veteran perfects 
the appeal as to this issue, the case 
must be returned to the Board for 
appellate review of the issue. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


